DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s arguments filed February 26, 2021.  No amendments to the claim have been made.  Claims 1-17 are pending review in this correspondence.

Response to Amendment
	The objection to the specification for inconsistent terminology relative to the claims is withdrawn in view of applicant’s arguments filed 02/26/2021.
	The objection to the drawings for incompletely illustrated features is withdrawn in view of applicant’s clarification in the remarks and arguments filed 2/26/2021.
	Objection to claims 1 and 14 for various informalities is withdrawn in view of applicant’s remarks and arguments filed 2/26/2021.
	Rejection of claims 1-17 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s remarks and arguments filed 2/26/2021.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose the pipette tip disclosed in claims 1 and 14, specifically wherein: a) a first section comprises a cylindrical upper first portion having a first diameter, wherein the first diameter is greater than or equal to 6.5 mm and less than or equal to 7.1 mm; a cylindrical lower first portion having the first diameter; an annular groove interposed between the cylindrical upper first portion and the .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/				/JILL A WARDEN/Examiner, Art Unit 1798              Supervisory Patent Examiner, Art Unit 1798                                                                                                                                                                                                                                                                                                                                                     March 8, 2021